Title: Abigail Adams to John Adams, 21 February 1796
From: Adams, Abigail
To: Adams, John


          
            My Deares Friend
            Quincy 21 Febry 1796
          
          I believe I must devote this page to the History of Farming. our people have carried up the Hill all the manure which they suppose will be necessary and which can be spaired from the corn ground. they have carried up Burrels quantity which will be necessary for the Land which is to be broke up upon pens Hill, and they are now getting Down the stones for the Wall on Quincys Medow. No crossing the mill pond this winter, nor has it been froze hard enough to get into a swamp. Captain Beals requests you would be So good as to send him 50 weight of clover seed with yours and Dr Tufts desires Brisler to get him one Hundred weight if it Does not exceed one shilling our currency pr pound.
          My flower has arrived safe and Yesterday I got it, and Sent a Barrel to your Mother as you desired for which I know she will return you Many thanks tho I have not seen her since, I saw her Arm last week. there is not the appearence of a soar upon it. it is matter of surprize and proves the powerfull efficacy of carrots in such cases as the rose kind.
          Burrel has taken the Braintree Farm the other is not yet Setled. Captain Beals has let his Farm here to the halves— Billings might be hired I Suppose if you thought he would answer for us. I know I could have him, but Do not know at What lay. I should suppose one good hand with Copland, for I suppose I must keep him Would be sufficient for this place— write me what you think
          I wrote mr Brisler a statement of the account as it stood upon My Book, and as it appeard by receits. I mistook as he supposed I had.
          I am very sorry that Judge Cushing has refused his appointment. Chace is not a Man from all I have heard, Who will make mr Jays place good
          
            “How can a judge enforce that Law gainst some poor Elf
            Which conscience tells him, he hath broke himself”
          
          
          the fountain of Justice should be as pure as Virgin innocence the Laws can neither be administerd or respected, if the Minister of them is not unspotted.—
          Camillus always appeard to me to have more than one hand engaged. there is a difference very apparent in the Numbers. is Camillus thought of or talkd of for V. P.
          but I am running again into politicks When I did not design a word upon the Subject. I must therefore conclude
          affectionatly Yours—
          
            Abigail Adams
          
        